Exhibit 10-7.1

 

DUKE ENERGY CORPORATION

EXECUTIVE CASH BALANCE PLAN

(As Amended and Restated Effective January 1, 1999)

 

AMENDMENT 1

 

Pursuant to Section 8 of the Duke Energy Corporation Executive Cash Balance
Plan, as amended (“Plan”), Duke Energy Corporation (“Corporation”) hereby amends
Section 4.3 of the Plan, effective January 1, 1999, by adding a sentence to the
end thereof that reads as follows:

 

Notwithstanding Sections 4.3 and 4.4 to the contrary, the Minimum Benefit
feature of Section 4.3(e) of the Plan, as in effect prior to January 1, 1999, is
preserved herein and incorporated by reference.

 

IN WITNESS WHEREOF, this amendment to the Plan is executed on behalf of the
Corporation this 26 day of August, 1999.

 

DUKE ENERGY CORPORATION By:   /s/    CHRISTOPHER C. ROLFE        

Its:

  Vice President     Corporate Human Resources

 